STRUTZ, Judge
(concurring specially).
I concur in the result. While a judgment of $3,200 may seem excessive, in view of the fact that the plaintiff’s special damages totaled only $373.61, the appellant has introduced absolutely no evidence which would justify this court’s ordering a judgment for a different amount.
The plaintiff’s evidence as to her injuries is weak. Her doctor, who had not examined her since she left the hospital ten days after the accident, testified that she would probably recover good function of her knee, “although not complete function.” This statement stands uncontradict-ed in the record. That is some evidence of a permanent injury. The plaintiff herself testified that, at the time of trial, she still suffered pain in her knee. The defendant did not go to the trouble of having her examined by his own doctor, so we have no evidence in the record to show that the plaintiff, in fact, did not suffer a permanent injury to her knee.
The plaintiff clearly is entitled to judgment in some amount. Only the amount of that judgment is in question. Where the parties give to the court no more facts on which to base the amount of the judgment than we have in this record, this court on appeal is not going to say that the amount ordered by the trial court, based on evidence given by the witnesses who appeared and testified before the court, is excessive. The judgment, therefore, must be affirmed.